Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee [20160062798], in view of Prieto [7002918]


As to claim 28,
Lee [20160062798] teaches One or more tangible, non-transitory computer-readable media having stored thereon instructions to: based at least partly on received network data identifying an amount of network traffic in a receive queue for a core, send an instruction to increase a clocking frequency of the core [0063: “The DVFS manager 137c may control a driving voltage or a driving clock frequency of each cluster of the multi-core processor 110 according to the control of the scheduler 135. That is, when the number of tasks accumulated on a queue increases, the DVFS manager 137c may organically increase the driving voltage and the driving clock frequency of the multi-core processor 110.”- the data received in the queue is monitored and when it increases frequency of the processor is increased. Number of task accumulate is equivalent to identifying amount of data] 
But do not explicitly teach network data.
However, Prieto [7002918] teaches network data [“the CPU 154 calculates a new packet service schedule based on the new cell counts and phase information obtained from module 114 (step 306). Finally, the CPU 154 writes the new packet service schedule to the look-up table 156 (step 308). The process of steps 302 308 is continuously repeated throughout operation of the communications satellite network in order to continuously monitor the actual demand upon data channels passing through queues Q1 Qn. Based on the actual demand, the scheduler 152 is able to update, in real-time, the bandwidth allocation more efficiently and effectively” and summary: “The processor calculates a new bandwidth allocation for each queue”]  

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Lee and Prieto because both are directed toward queuing data. Furthermore, Prieto improves upon Lee such that the network data can be stored in the queue such that real time dynamic frequency change of Lee can be performed for the network data which are stored the queue.


As to claim 29, 
real-time allocate bandwidth to any active channels passing through queues Q1 Qn ” and “A preferred embodiment of the present invention utilizes a method for scheduling, in real-time, an order in which data packets from a plurality of uplink channels are organized in a downlink of a satellite communications network. ”] .

Claim 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee [20160062798], in view of Prieto [7002918], further in view of Hendrich [20160246652]

As to claim 30, 
Combination of Lee and Prieto teach [“the DVFS manager 137c may organically increase the driving voltage and the driving clock frequency of the multi-core processor 110”- DVFs manager increase frequency of the multicore processor] 
But does not explicitly teach receiving a demand scaling policy from an orchestrator
However, Hendrich et al [20160246652] teaches receiving a demand scaling policy from an orchestrator [[0014: “The controller may be configured to receive a policy to include indications of performance target and priority classification for a number of service chains. The controller may also be configured to receive performance information to include indications of the performance of the service chains and to adjust resource allocation based on the received policy, performance information, and the relative priority between the service chains.  ” and 0059: “the ingest component 722-1 eceive the policy information from an orchestrator for a data center.  ”] 

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Lee and Prieto et al with Hendricks are directed toward network data. Furthermore, Herdrich improves upon Lee and Prieto by being able to provide policy from Orchestrator which when incorporated in Lee’s to change frequency dynamically can be used to automatically perform action of as instructed such that user’s do not need to provide input for efficient and quick operation.

 

As to claim 31, 
Hendrick teaches The one or more tangible, non-transitory media of claim 30, wherein the policy comprises a scaleup granularity [0013: “The present disclosure provides management and allocation of shared computing resources at a "fine-grained" level as compared to present techniques. As such, the present disclosure may enable higher consolidation density of workloads, better management of resources to meet performance goals, and better management on a per workload (e.g., process flow, VM, VNF, container, etc.) basis.” and 0065: “Determining whether an example is implemented using hardware elements and/or software elements may vary in power levels, heat tolerances, processing cycle budget, input data rates, output data rates, memory resources, data bus speeds and other design or performance constraints, as desired for a given example ” – when power and rates are controlled,  frequency is also controlled in a fine granularity ].



Allowable Subject Matter
Claim 1-4, 6- 16, 18-27, allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187